 

Case 5:19-cv-04022-HLT Document 49 Filed 07/28/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

STEVEN DEHART
Plaintiffs

 

19-CV-04022-HLT

Case No:

VS.

BOARD OF COUNTY COMMISSIONERS OF RILEY COUNTY, KANSAS

 

Defendants,

NOTICE OF WITHDRAWAL OF APPEARANCE

COMES NOW Attomey Ryan M. Brungardt and hereby withdraws as counsel of

record for Plaintiff pursuant to D. Kan. 83.5.5(b). Said party/parties will

continue to be represented by Attorney Kelly J. Trussell . In addition to service of this

Notice on counsel of record and any pro se parties, a copy of this Notice has been mailed to, or otherwise

served pursuant to Fed. R. Civ. P. 5(b)(2) on, July 28, 2020

Respectfully Submitted,
By: s\Ryan M. Brungardt

 

Bar registration number: 27600
Address: 094 S. Kansas Ave., Ste. 1000

Topeka, KS 66603
Contact information: 785-357-6311
rbrungardt@sloanlawfirm.com

 

 

 

 

 
Case 5:19-cv-04022-HLT Document 49 Filed 07/28/20 Page 2 of 2

CERTIFICATE OF SERVICE

28th July

| certify that on this day of , 20_ 201 electronically filed this Notice of
Withdrawal of Appearance with the Court using the CM/ECF system, which sent notice of electronic filing
to the following:

David R. Cooper
Fisher, Patterson, Sayler & Smith, LLP
3550 SW 5th St., Topeka, KS 66606
dcooper@fisherpatterson.com
| also mailed a copy (or otherwise served pursuant to Fed. R. Civ. P. 5(b)(2)] to:

Steven Dehart

13810 Carnahan
Olsburg, KS 66520
dehart_h20@yahoo.com

yan M. Brungarat

 
